internal_revenue_service uil no department of the treasury washington oc contact person telephone number ‘in réference to ggidom fi p 4-plr-100145-98 sep taxpayera taxpayerb program entity a contractta agreement state b date c date d date e dear this letter responds to your request dated date d and the request of taxpayer a on date c for several rulings regarding the treatment of a proposed exchange of one annuity_contract for one or two annuity_contracts under sec_1035 of the internal_revenue_code the code and the application of sec_72 to the exchange of an annuity_contract additional information was submitted on date e by letter dated date taxpayer a and taxpayer b have withdrawn the issues relating to sec_72 relating to the pledging of an annuity o as part of program taxpayer b is entitled to exchange contract a for one or two annuity_contracts issued by the same or another insurance_company and the investment component of the law and analysis sec_72 of the code provides guidance for the tax consequences of amounts not received as annuities received by a taxpayer sec_72 provides that generally if such amount is received on or after the annuity_starting_date it is included in gross_income and if such amount is received before the annuity_starting_date then such amount is included in gross_income to the extent allocable to income_on_the_contract sec_72 provides that if during any taxable_year an individual assigns or pledges or agrees to assign or pledge any portion of the o h value of any such contract then such amount is treated as received under the contact as an amount not received as an annuity sec_1035 of the code provides that no gain_or_loss shall be recognized on the exchange of an annuity_contract for an annuity_contract for this purpose sec_1035 defines the term annuity_contract as a contract with an insurance_company and which depends in part on the life expectancy of the insured-annuitant but which may be payable during the life of the annuity only in installments sec_1_1035-1 of the income_tax regulations provides that t he exchange without recognition of gain_or_loss of an annuity_contract for another annuity_contract under sec_1035 is limited to cases where the same person or persons are the obligee or obligees under the contract received in the exchange as under the original contract the house committee report to the internal_revenue_code of indicates that sec_1035 was designed to eliminate the taxation of individuals who merely exchanged one insurance_policy for another better suited to their needs but who have actually recognized no gain h_r rep no cong 2d sess accordingly sec_1035 operates as the insurance analogue to sec_1031 which relates to like-kind_exchanges of certain types of property held for productive use in a trade_or_business or for investment the similarity of sec_1031 and sec_1035 is evidenced in sec_1035 which provides that the recognition of gain_or_loss on an exchange that is not solely like-kind will be made under the terms of sec_1031 and c in addition sec_1035 states that sec_103 d provides rules relating to the basis_of_property acquired in an exchange described in sec_1035 sec_1031 c and d similarly cross-reference sec_1035 sec_1031 of the code permits exchanges of more than one property for one property see sec_1_1031_j_-1 relating to exchanges of multiple properties see also rev_rul 1985_2_cb_181 exchange of assets of two television stations for the assets of another television station permitted supplemented by revrul_89_121 1989_2_cb_203 because sec_1035 is written in the singular one might argue that it does not apply to the exchange of one annuity_contract for two annuity_contracts however sec_7701 cross-references title a sec_1 of the united_states_code which provides that ijn determining the meaning of any act of congress unless the contact indicates otherwise words importing the singular include and apply to several person parties and things thus just as sec_1031 applies to exchanges of multiple properties sec_1035 apples to exchanges of annuity_contracts sec_72 of the code imposes a penalty on premature distributions form annuity_contracts the penalty is equal to percent of the portion of the distribution that is includible in gross_income is there are certain exceptions and limitations to sec_72 of the code the penalty does not apply to a distribution that is allocable to an investment_in_the_contract made before date h_r rep no cong 2d sess 1982_2_cb_600 states referring to the preceding sections a replacement contract obtained in a tax-free_exchange of contracts succeeds to the status of the surrendered contract for purposes of the new provisions see revrul_85_159 1985_2_cb_29 and revrul_92_95 1992_1_cb_43 thus the new annuity_contract s received in the tax-fee exchange are not considered new contracts for purposes of sec_72 conclusion the exchange of contract a issued by entity a for another annuity_contract issued annuity_contract and e throughout the course of the exchange transaction of the the exchange of contract a issued by entity a for up to two other annuity_contracts issued by the same or another insurance_company qualifies as a tax-fee transaction under sec_1035 if a the investment component of the exchanged contract a is assigned pursuant to an agreement as collateral for a annuity contacts and e the investment component remains subject_to agreement through the course of the exchange transaction the exchange of contract a issued by entity a for up to two other annuity the exchange of contract a issued by entity a for one or two other annuity except as specifically set forth above no opinion is expressed as to the tax treatment of contract a or any other contract under the provisions of any other section of the code or the regulations specifically no opinion is expressed as to the application of sec_72 of the code to any contracts involved in program this ruling letter is directed only to the taxpayer who requested it sec_61 10g of the code provides that it may not b e used or cited as precedent a copy of this letter should b attached to the next federal_income_tax return to be filed by taxpayer a and taxpayer b a copy of this letter will be sent under separate cover to taxpayer a sincerely yours assistant chief_counsel financial institutions products py enta hee je donald j drées jr senior technician reviewer branch oal
